COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-10-339-CR


PATRICK BERRYMAN DEVENNY                                           APPELLANT
A/K/A PATRICK SCOTT DEVENNY

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ----------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

       We have considered “Appellant=s Motion To Dismiss.@         The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a),

43.2(f).

                                             PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 7, 2010

       1
       See Tex. R. App. P. 47.4.